DETAILED ACTION
Reissue Application:  

Final Rejection 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture
On 01/09/2018:	US Patent No. 9,862,744 B2 issued to Abel-Santos et al. with claims 1-4.
On 11/27/2018:	Certificate of Correction was published.
On 01/09/2020:	Applicant filed US Reissue Patent Application No. 16/738,434.
On 05/17/2022:	A First Office Action on the Merits was mailed.
On 08/26/2022:	Applicant filed a response, amendment, and terminal disclaimer.

Amendment 
 	In the amendment of 08/26/2022, claims 1-4 are original and claims 5-20 are newly introduced.
Withdrawn Objections & Rejections of 05/17/2022
	Previous objections and rejections not mentioned in this Office Action have been addressed persuasively by Applicant in their Response of 08/26/2022.
Specification
The disclosure is objected to because of the following informalities:
In the correction of the specification of 08/26/2022, the newly added material, i.e., “cyano” and “;” are underlined and further bolded.  Since newly added subject matter is required to be underlined only, the bolding of newly added subject matter is noncompliant pursuant to 37 CFR 1.173(d)(2).   Appropriate correction is required.

Claim Objections 
Claims 1, 5, 10, and 11 are objected to because of the following informalities:  
Regarding claim 1, this claim, as presented in the amendment of 08/26/2022, is incorrectly listed as amended, because the changes made in the amendment were already addressed by the Certificate of Correction of 11/27/2018.  All amendments must be made relative to the patent specification, including the claims, which are in effect as of the date of filing of the reissue application pursuant to 37 CFR 1.173(g).  See also MPEP 1453(VI).
Regarding claim 5, the R5 bonds “-” are separated from moieties in the following groups:  NH(CH2)4CONH(CH2)4COOH, S(CH2)2SO3H, NH(o-C6H4)OH, NH(m-C6H4)NH2.  
Regarding claim 10, the R5 bonds “-”  are separated from the following groups:  NH(CH2)4CONH(CH2)4COOH; S(CH2)2SO3H; NH(o-C6H4)OH; NH(m-C6H4)NH2; NH(C10H8)-1-SO3H; and NH(C10H8)-1,6-SO3H. 
Regarding claim 11, the R5 bonds “-”  are separated from the NHC6H5 and NH(CH2)4CONH(CH2)4COOH groups.
It is requested that the bonds “-” be directly attached to these groups for clarity in printing for claims 5, 10, and 11.  
Appropriate correction is required.
Objection to the Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.  
The title of the Invention is missing in box no. 5 of PTO/AIA /53 Form.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

As amended, independent claim 5 excludes R5 = -NH(m-C6H4)SO3H in the newly added proviso of excluded compounds.  However, claim 9 attempts to limit R5 = -NH(m-C6H4)SO3H, which is already excluded from amended claim 5.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-8 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howerton1 combined with Sorg2.

Since the claims where amended, e.g., claims 5 and 19 were amended on 8/26/22 to exclude the taurocholate compound T15 (R = NH(m-C6H4)SO3H), this rejection is modified to remove this species.

Howerton discloses a series of taurocholate (a bile salt) compounds having the ability to inhibit Clostridium difficile spore germination (Abstract).  Toxins are produced and host cells are damaged, when Clostridium difficile spores germinate in the human intestine (p. 274, 1st col.).  This disease is known as Clostridium difficile-associated disease (CDAD) and is responsible for approximately 25% antibiotic-associated diarrhea and increases morbidity and mortality rates (p. 274, 1st col.).  In Table 2, Howerton discloses the effect of the taurocholate side chain (R) on C. difficile spore germination, where the core structure is:

    PNG
    media_image1.png
    167
    342
    media_image1.png
    Greyscale
.  Howerton particularly discloses that compounds T16, T20, T21, and T22 inhibit spore germination, as indicated by their respective IC50 values (p. 279, FIG. 5 and p. 280, 2nd col., Table 2).  In each of the T16, T20, T21, and T22 compounds, cholate positions 3- and 7- correlate to instant R1 and R2 = OH (claim 6), cholate position 12- corresponds to instant R3 = H (claim 7), and the carbonyl in the taurocholate side chain correlates to instant R4 = O (claim 8).  
Further, these compounds have the following specific R moieties:   
T16: R = NH(CH2)2SO2H relates to instant R5 (claims 5-8, 13, 19 and 20).  
T20: R = NH(CH2)3CO2H relates to instant R5 (claims 5-8, 13, 19 and 20).  
T21: R = NH(CH2)3CONH(CH2)3CO2H relates to instant R5 (claims 5-8, 13, 19 and 20). 
T22: R = O(CH2)2SO3H relates to instant R5 (claims 5-8, 13, 19 and 20).

Howerton does not teach administering the T16, T20, T21, and T22 compounds to a subject an effective amount to inhibit/prevent C. difficile spore germination.  
	Sorg teaches derivatives of bile acids (cholate analogs) inhibit the germination of C. difficile spores.  Further, Sorg teaches administrating an effective amount of cholate analog compounds and their pharmaceutically acceptable salts inhibit germination of C. difficile spores in a subject, thereby further treating and preventing CDAD, including antibiotic associated diarrhea (a.k.a. C. difficile colitis) and pseudomembranous colitis (p. 3, lines 24-25; p. 12, lines 9-10 and 15-17; p. 17, lines 2-4; from p. 19, line 29 to p. 20, line 2; from p. 36, line 6 to p. 37, line 11; and p. 37, lines 14-20; claims 9 and 30).  Sorg teaches administering bile acid derivatives to a subject that is about to be exposed to an agent/condition associated with developing CDAD or is at risk of developing CDAD (p. 23, 17-22; p. 24, lines 14-20; and p. 39, line 27 to p. 40, line 5), which meets the prophylactically effective amount limitation.
	It would have been obvious to administer the Howerton T16, T20, T21, and T22 compounds to a subject in an effective amount, as taught by Sorg, that minimizes toxicity and adverse side effects to inhibit & prevent C. difficile spore germination in humans with a reasonable expectation of success, thereby meeting the limitations in claims 5-8, 13, 19, and 20.   
Regarding claim 14, Howerton does not specify a farm animal that is having or is at risk of having C. difficile spore germination.
Sorg teaches administrating bile acid (cholate) derivative compounds to a human and mammals, such as horse, cow, sheep, or goat, i.e., farm mammals (claim 14) (p. 37, lines 24-25).
It would have been obvious to administer the Howerton T16, T20, T21, and T22 compounds to a horse, cow, sheep, or goat (farm mammals) as disclosed by Sorg to inhibit/prevent germination of a C. difficile spore, especially to treat or prevent the farm animal from having or expecting to have CDAD with a reasonable expectation of success.
Regarding claims 15 and 16, Howerton suggests that antibiotic usage can disrupt normal gut microflora in immunocompromised patients, such as cancer patients with severe neutropenia and patients in postoperative period following organ transplantation, allowing the germination of C. difficile spores (p. 274, 1st col.).  However, Howerton provides no guidance in further administering an antibiotic along with a taurocholate derivative to the subject.   
Sorg teaches pharmaceutical preparations of bile acid (cholate) derivative compounds that can be used alone (claim 18) or together with other agents including antibiotics (from p. 39, line 27 to p. 40, line 5; claims 9, 24, 25, 51, and 66).  Sorg further teaches inhibiting C. difficile germination with the coadministration of bile acid derivatives and antibiotics, namely amoxicillin, levofloxacin, vancomycin, or metronidazole (p. 22, lines 26-31; p. 23, line 3; p. 24, lines 14-25; p. 25, lines 13-17; and p. 26, lines 3-9; claims 9, 24, 25, 51, and 66).  
It would have been obvious to coadminister antibiotics, namely amoxicillin, levofloxacin, vancomycin, or metronidazole as disclosed by Sorg, along with the Howerton T16, T20, T21, and T22 compounds in a subject to inhibit/prevent germination of a Clostridium difficile spore, especially to treat or prevent a mammal from having or expecting to have CDAD with a reasonable expectation of success. 
Regarding claim 17, Sorg teaches administering bile acid derivatives to a subject that is about to be exposed to an agent/condition associated with developing CDAD or is at risk of developing CDAC (p. 23, 17-22; p. 24, lines 14-20; and p. 39, line 27 to p. 40, line 5), which meets the prophylactically effective amount limitation.	
Regarding claim 18, Howerton does not teaching administering an antibiotic along with a taurocholate derivative to the subject, which thus meets the claim limitation. 
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
 Applicant states that an updated Consent of Assignee form is being submitted concurrently herewith in response to the objection (p. 12, Response of 8/26/2022).

Since a corrected Consent of Assignee was not received, this objection is maintained. 
Applicant argues there is no motivation to select any one of Howerton’s compounds T16, T20, T21, or T22 for administration to a subject even though these compounds demonstrate inhibitory activity as compared to compound T15 (pp.13-14, Response 8/26/2022).

In Table 2, Howerton lists the taurocholate analog compounds of T16, T20, T21, and T22 that inhibit C. difficile spore germination, as exhibited by their inhibitory activity, i.e., IC50 values (p. 280, left col.).  The skilled practitioner is provided with motivation not just to select any taurocholate compound, but rather the taurocholate analog compounds displaying inhibitory activity of C. difficile spore germination.  At least some degree of predictability is required for obviousness.  See MPEP 2143.02(II).  Applicant further admits that compounds T16, T20, T21, and T22 inhibit C. difficile spore germination (p. 14, 1st paragraph, Response of 8/26/22).  Therefore, this argument is not persuasive.
Applicant argues Howerton concludes that the meta-sulfonic acid moiety is critical for activity by analyzing the structure-activity relationship, and therefore, further asserts that research should focus on T15.  Applicant argues one skilled in the art would not have selected to administer T16, T20, T21, or T22 because doing so would be to proceed in direct opposition (i.e., teaching away) to the teachings of Howerton (p.14, Response 8/26/2022).  

Howerton concludes that the meta-sulfonic benzene derivative (i.e., T15) has a strong inhibitory effect and speculates that the meta-sulfonic acid has a better (structure-activity) fit into the binding pocket, thus the nature of the teaching is highly relevant and must be weighed.  Although the known compounds of T16, T20, T21, and T22 are not as efficacious as compared to the T15 compound, compounds T16, T20, T21, and T22 undisputedly possess inhibitory activity of C. difficile spore germination.  See MPEP 2145(X)(D)(1).  Alternative embodiments constitute prior art.  See MPEP 2123(II).  The artisan is motivated to select the T16, T20, T21, and T22 compounds for treating/preventing germination of C. difficile in view of the Howerton teachings, especially with its exemplified compounds showings inhibitory activity, i.e., IC50 values, of C. difficile spore germination, when combined with Sorg.  
Furthermore, the claims are drawn to a method of inhibiting (claim 5) or preventing (claim 19) germination of a Clostridium difficile spore in a subject comprising administering to the subject an effective amount of a compound that excludes the T15 compound.  Since the instant rejection has eliminated the T15 compound due to its removal by the 8/26/2022 amendment, the discussion of the T15 compound is no longer relevant to the instant rejection.  This is because the maintained rejection relies on Howerton’s T16, T20, T21, and T22 compounds that demonstrate inhibitory activity of C. difficile spore germination.  Therefore, these arguments are not persuasive.
Allowable Subject Matter
Claims 1-4 are free of the prior art.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C Jones whose telephone number is 571-272-0578. The examiner can normally be reached M-F 9AM - 5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Jean Witz can be reached on 571-272-0927 or Timothy Speer can be reached at 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

All correspondence relating to this Reissue should be directed:

By EFS:	Registered users may submit via the electronic filing system EFS-Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
	Central Reexamination Unit
United States Patent and Trademark Office
			P.O. Box 1450
			Alexandria, VA  22313-1450

	By Fax:	571-273-9900

	By hand to:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.





/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Bruce Campell/Patent Reexamination Specialist
Central Reexamination Unit 3991        

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991              
      



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Howerton et al., “Mapping Interactions between Germinants and Clostridium difficile Spores,” Journal of Bacteriology, Vol. 193, No. 1, Jan. 2011, p. 274-282 (cited as reference AQ in IDS of 03/31/2020) (referred to as Howerton).
        
        2     Sorg, J. et al., of WO 2010/062369 A2 published 06/03/2010 (cited as reference G in IDS of 03/31/2020) (referred to as Sorg).